department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a tl-n-5655-98 uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject inventory_price_index_computation_method this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer tax_year x issues whether taxpayer may weight its inventory price index computation ipic_method category indexes to determine its pool index using end of the year inventory value whether under its ipic_method taxpayer must use a double-extension_method or can use a link-chain_method in computing the last-in_first-out lifo value of its dollar-value pools conclusions taxpayer may weight its ipic_method category indexes using end of the year inventory value in conjunction with its ipic_method taxpayer may continue to use the tl-n-5655-98 link-chain_method to compute the lifo value of its pools facts taxpayer is a retailer grocer which employs an overall accrual_method of accounting taxpayer does not qualify as an eligible_small_business as defined in sec_474 in tax_year taxpayer was permitted to change its method_of_accounting for its inventories to the ipic_method set forth in sec_1 e taxpayer has x categories of inventory_items to which it applies the consumer_price_index cpi prior to the change taxpayer used a dollar-value link-chain_method pooled by line type or class of goods under sec_1 c when making calculations under the ipic_method taxpayer first computes inflation by category by dividing the current-year’s cpi after adjustments by the beginning of the year cpi also after adjustments taxpayer then multiplies the resulting inflation for the category by the dollars in ending inventory for that category taxpayer sums up the result for all x categories taxpayer then divides the total inventory at current costs by the sum of this multiplication to arrive at the current year’s index for the pool in addition in determining the current-year and base-year_cost of each of its dollar-value ipic inventory pools taxpayer uses the link-chain_method law and analysis sec_1_471-1 requires in order to clearly reflect income that taxpayers who have merchandise which is an income-producing factor take and keep inventories being a retailer taxpayer’s merchandise is a significant income- producing factor in its business accordingly taxpayer takes and keeps inventories sec_1_472-1 permits taxpayers who take inventories pursuant to the provisions of sec_471 to elect to compute its inventory in accordance with the method provided in sec_472 the lifo_method sec_1_472-8 provides that taxpayers may elect to determine the cost of their lifo_inventories under the dollar-value lifo_method provided such method is used consistently and clearly reflects the taxpayer’s income sec_1_472-8 describes the methods available for computing the lifo value of a dollar value pool the double-extension_method an index_method the link-chain_method in addition a taxpayer may use the ipic_method which relies on external indexes rather than internally-developed indexes tl-n-5655-98 sec_1_472-8 provides that under the double-extension_method the quantity of each item in the inventory_pool at the close of the taxable_year is extended at both base-year unit cost and current-year unit cost the respective extensions at the two costs are then each totaled the first total gives the amount of inventory in terms of base-year costs and the second total gives the amount of such inventory in terms of current-year costs if there is an increment in terms of base-year_cost that increment is valued by multiplying the increment by the ratio of total base-year_cost to total current-year cost sec_1_472-8 permits taxpayer to elect to use the ipic_method as a method to determine the inventory price indexes for taxpayers electing the ipic_method the method will be accepted by the commissioner as an appropriate method of computing an index and the use of such method to compute the lifo value of a dollar-value inventory_pool will be accepted as accurate reliable and suitable in general sec_1_472-8 provides that under the ipic_method inventory price indexes are computed with reference to consumer or producer price indexes the inventory_items in each pool are classified according to the detailed listings in the appropriate tables of either the consumer or producer price index the inventory_items are assigned to various categories and index categories are assigned to a pool or pools published indexes and weights are used to compute the appropriate index for an index category and then an index is computed for the pool see revproc_84_57 1984_2_cb_496 sec_2 revproc_98_49 1998_37_irb_9 date sec_2 sec_1_472-8 provides that an inventory price index computed under the ipic_method shall be a stated percentage of the percent change in the selected consumer or producer price index or indexes for a specific category or categories of goods in computing an index for a pool the taxpayer will weight the appropriate indexes for the separate index categories comprising the pool according to the taxpayer’s actual inventory weights for such separate index categories sec_1 e iii b because taxpayer does not qualify as an eligible_small_business as defined in sec_474 the stated percentage for taxpayer shall be percent of the percent change in the pool index sec dollar_figure of revproc_84_57 restates the requirement that inventory_items have to be categorized into index categories chosen from the published consumer of producer price indexes for taxpayer it is the consumer_price_index sec dollar_figure restates that if it is necessary to select more than one inventory category for an inventory_pool then the pool index is the weighted average of the indexes for the index categories in the pool the weighted average is computed with reference to the relative weighted amounts of costs in the inventory_pool for each index category tl-n-5655-98 of goods the costs to be used in computing the weighted average must be the relative current costs in ending inventory issue when making calculations under the ipic_method taxpayer first computes inflation by category by dividing the current-year’s cpi after adjustments by the beginning of the year cpi also after adjustments taxpayer then multiplies the resulting inflation for the category by the dollars in ending inventory for that category taxpayer sums up the result for all x categories taxpayer then divides the total inventory at current costs by the sum of this multiplication to arrive at the current year’s index for the pool this is computing a weighted_arithmetic_mean based on end of the year costs sec_1_472-8 providing the general rules for dollar-value lifo calculations requires double-extension of item categories under lifo methods that compute an internal_index double-extension of link-chain the index computation procedure automatically produces an appropriately weighted pool index however when a taxpayer computes a lifo_pool index using externally generated inflation rates as under ipic the taxpayer must weight the inflation rates to compute an appropriate composite pool index sec_1_472-8 requires relative current-year costs be used to weight the applicable index the regulation does not state whether to use an arithmetic mean or a harmonic mean to average the various indexes absent a preference expressed in the regulations we believe that the regulation permits the use of a weighted_arithmetic_mean based upon dollars in ending inventory the service’s pronouncements in this area revproc_84_57 and revproc_98_49 are consistent with this interpretation accordingly taxpayer’s method of determining its pool index by using weighted_arithmetic_mean is permissible issue sec_1_472-8 states that ordinarily a taxpayer may only use the double-extension_method for computing the base-year and current-year cost of a dollar-value inventory_pool however where the double-extension_method is impractical a taxpayer may use an index_method a third method the link-chain_method is also authorized where the taxpayer can demonstrate that the use of the double-extension or index_method is impractical or unsuitable in view of the nature of the pool sec_1_472-8 permits the use of the ipic_method as a type of index_method relying on external indexes rather than internally-developed indexes accordingly although the ipic_method is an additional and simplified_method of using an external_index rather than an internal_index whether the ultimate price tl-n-5655-98 index is determined using the double-extension or link-chain_method is still at issue the stated preference in the regulations is for the double-extension_method furthermore there are fewer distortions with the double-extension_method used with the ipic_method than there are with the link-chain_method because the base-year and current-year indexes are published monthly by the bureau of labor statistics it is relatively simple to double-extend under the ipic_method furthermore because the indexes are external base-year_cost reconstruction can invariably be accomplished using the double-extension_method finally distortions from errors in the index or changes in product mix are reduced by using the double-extension_method rather than the link-chain_method in conjunction with the ipic_method on the other hand although there are arguments favoring using the double- extension method there are no service pronouncements specifically prohibiting using the link-chain_method with the ipic_method accordingly under the facts of this situation we would not disturb taxpayer’s use of the link-chain_method to compute the lifo value of its pools if you have any further questions please call deborah a butler assistant chief_counsel field service by thomas d moffitt senior technician reviewer cc dom fs it a
